DETAILED ACTION
This Office Action is in response to the election of claims filed on September 19, 2022.
Acknowledgement
Applicant’s election without traverse of Group I: Claim 1-20 in the reply filed on September 19, 2022 is acknowledged. Claim 1-26 are currently pending in this application. Claims 21-26 are withdrawn as Non-Elected claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Suk (US 2020/0083201) in view of Chen (US 2015/0262909).
With respect to claim 1, Suk discloses (Fig 7F) most aspects of the present invention including a semiconductor package, comprising:
a semiconductor die (200) having a first surface on which circuitry is formed and a second surface opposite the first surface
a mold compound (300), the second surface facing the mold compound, the mold compound covering: the semiconductor die
a set of conductive vias (520’) exposed to a top surface of the mold compound and coupled to a metal layer (140) in the package
However, Suk does not show wherein a set of first conductive members vertically aligned with the semiconductor die and exposed to the top surface of the mold compound; and a set of second conductive members coupling at least some of the set of conductive vias to at least some of the set of first conductive members, the set of second conductive members exposed to the top surface of the mold compound.
On the other hand, Chen shows (Fig 10) a semiconductor package, comprising a mold compound (120) covering a second surface of a semiconductor die (102), a set of first conductive members (106) vertically aligned with the semiconductor die and exposed to the top surface of the mold compound; and a set of second conductive members (132) coupling at least some of a set of conductive vias (122) to at least some of the set of first conductive members, the set of second conductive members exposed to the top surface of the mold compound. Chen teaches doing so to form redistribution lines to connect through vias in the molding compounds to conductive members over the device die (par 30).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a set of first conductive members vertically aligned with the semiconductor die and exposed to the top surface of the mold compound; and a set of second conductive members coupling at least some of the set of conductive vias to at least some of the set of first conductive members, the set of second conductive members exposed to the top surface of the mold compound in the device of Suk to form redistribution lines to connect through vias in the molding compounds to conductive members over the device die.
With respect to claim 2, Chen shows (Fig 10) wherein each of the set of conductive vias has a diameter ranging from 0.55 mm to 0.7 mm, and wherein each of the set of first conductive members has a diameter ranging from 0.55 mm to 0.7 mm (par 22).
Regarding claim 2, Differences in the diameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameters are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameters and similar diameters are known in the art (see e.g. Chen), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Suk.
The specification contains no disclosure of either the critical nature of the claimed diameters or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 3, Chen shows (Fig 10) wherein the set of conductive vias and the set of first conductive members extend vertically, and wherein the set of second conductive members extend horizontally.
With respect to claim 5, Suk discloses (Fig 7F) further comprising a solder mask (117) in a substrate (100) of the package, the solder mask including a solder mask orifice, the metal layer positioned in the solder mask orifice.
With respect to claim 6, Suk discloses (Fig 7F) most aspects of the present invention including a semiconductor package, comprising:
a substrate (100) including a metal layer (140) and a solder mask (117) abutting the metal layer, the solder mask abutting a first conductive via (520’) coupled to the metal layer;
a semiconductor die (200) having a first surface on which circuitry is formed and a second surface opposite the first surface, the first surface facing the metal layer and coupled to the metal layer
a first conductive member (631) over the semiconductor die
a mold compound (300) covering the solder mask and the semiconductor die, the mold compound further covering: a second conductive via (520’) coupled to the first conductive via, the second conductive via exposed to a top surface of the mold compound
However, Suk does not show wherein a first conductive member vertically aligned with the semiconductor die and facing the second surface of the semiconductor die, the first conductive member exposed to the top surface of the mold compound; and a second conductive member coupling the second conductive via to the first conductive member.
On the other hand, Chen shows (Fig 10) a semiconductor package, comprising a mold compound (120) covering a second surface of a semiconductor die (102), a first conductive members (106) vertically aligned with the semiconductor die and facing the second surface of the semiconductor die, the first conductive member exposed to the top surface of the mold compound; and a second conductive member (132) coupling the second conductive via (122) to the first conductive member. Chen teaches doing so to form redistribution lines to connect through vias in the molding compounds to conductive members over the device die (par 30).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a first conductive member vertically aligned with the semiconductor die and facing the second surface of the semiconductor die, the first conductive member exposed to the top surface of the mold compound; and a second conductive member coupling the second conductive via to the first conductive member in the device of Suk to form redistribution lines to connect through vias in the molding compounds to conductive members over the device die.
With respect to claim 7, Suk discloses (Fig 7F) wherein the semiconductor package is a flip-chip chip scale package (FCCSP).
With respect to claim 8, Suk discloses (Fig 7F) wherein at least some of the mold compound is positioned between the first conductive member and the second surface of the semiconductor die.
With respect to claim 10, Chen shows (Fig 10) wherein a pitch between the second conductive via and a third conductive via most proximate to the second conductive via ranges from 0.5 mm to 0.8 mm (par 31).
Regarding claim 10, Differences in the pitch will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such pitch is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the pitch and similar pitch are known in the art (see e.g. Chen), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Suk.
The specification contains no disclosure of either the critical nature of the claimed pitch or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to claim 11, Chen shows (Fig 10) wherein the second conductive via has a cross- sectional diameter ranging from 0.55 mm to 0.7 mm (par 22).
Regarding claim 11, Differences in the diameters will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such diameters are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the diameters and similar diameters are known in the art (see e.g. Chen), it would have been obvious to one of the ordinary skill in the art to use these values in the device of Suk.
The specification contains no disclosure of either the critical nature of the claimed diameters or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).

With respect to claim 12, Suk discloses (Fig 7F) most aspects of the present invention including a semiconductor package, comprising:
a substrate (100) including a metal layer (140) and a solder mask (117), the solder mask including a solder mask orifice within which the metal layer is positioned, the metal layer offset from the solder mask by multiple gaps
a semiconductor die (200) having a first surface on which circuitry is formed and a second surface opposite the first surface, the first surface facing the metal layer and coupled to the metal layer
a mold compound (300) covering the solder mask and the semiconductor die, the mold compound further covering: a conductive via (520’)
 
However, Suk does not show a first conductive member coupled to the metal layer, a conductive via coupled to the first conductive member, wherein a second conductive member vertically aligned with the semiconductor die, the second surface of the semiconductor die facing the second conductive member.
On the other hand, Chen shows (Fig 10) a semiconductor package, comprising a mold compound (120) covering a second surface of a semiconductor die (102), a first conductive member (131) coupled to a metal layer (416), a mold compound (120) covering a conductive via (122) coupled to a first conductive member (131) and a second conductive member (106) vertically aligned with the semiconductor die, the second surface of the semiconductor die facing the second conductive member.
Chen teaches doing so to form redistribution lines to connect through vias in the molding compounds to conductive members over the device die (par 30).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein a first conductive member coupled to the metal layer, a conductive via coupled to the first conductive member, wherein a second conductive member vertically aligned with the semiconductor die, the second surface of the semiconductor die facing the second conductive member  in the device of Suk to form redistribution lines to connect through vias in the molding compounds to conductive members over the device die.
With respect to claim 13, Suk discloses (Fig 7F) wherein the first conductive member is positioned in a solder mask orifice.
With respect to claim 14, Chen shows (Fig 10) wherein the first conductive member does not contact a solder mask.
With respect to claim 15, Chen shows (Fig 10) further comprising a third conductive member (132) coupling the conductive via to the second conductive member.
With respect to claim 16, Chen shows (Fig 10) wherein the third conductive member is exposed to a top surface of the mold compound.
With respect to claim 17, Chen shows (Fig 10) wherein the conductive via and the second conductive member are exposed to a top surface of the mold compound.
With respect to claim 18, Chen shows (Fig 10) wherein the first conductive member is composed of a metallic paste (par 12).
With respect to claim 20, Chen shows (Fig 10) wherein at least some of the mold compound is positioned between the second conductive member and the second surface of the semiconductor die.

Claims 4, 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Suk in view of Chen and in further view of Tai (US 10,672,729).
With respect to claim 4, Suk discloses (Fig 7F) most aspects of the present invention. However, Suk does not show wherein at least one of the set of conductive vias includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to the top surface of the mold compound than the first segment.

On the other hand, Tai shows (Fig 12) a semiconductor package, comprising a mold compound (140) covering a second surface of a semiconductor die (130), a set of conductive vias (170) exposed to a top surface of the mold compound and coupled to a metal layer (120) in the package, wherein at least one of the set of conductive vias includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to the top surface of the mold compound than the first segment (column 4 lines 59-63 and column 5 lines 10-16). Tai teaches doing so to improve the topography control by forming a substantially flat surface on the top surface of the molding compound (column 5 lines 39-46).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein at least one of the set of conductive vias includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to the top surface of the mold compound than the first segment in the device of Suk to improve the topography control by forming a substantially flat surface on the top surface of the molding compound.
With respect to claim 9, Suk discloses (Fig 7F) most aspects of the present invention. However, Suk does not show wherein the second conductive via includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to a top surface of the mold compound than the first segment.
On the other hand, Tai shows (Fig 12) a semiconductor package, comprising a mold compound (140) covering a second surface of a semiconductor die (130), a set of conductive vias (170) exposed to a top surface of the mold compound and coupled to a metal layer (120) in the package, wherein at least one of the set of conductive vias includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to the top surface of the mold compound than the first segment (column 4 lines 59-63 and column 5 lines 10-16). Tai teaches doing so to improve the topography control by forming a substantially flat surface on the top surface of the molding compound (column 5 lines 39-46).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the second conductive via includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to a top surface of the mold compound than the first segment in the device of Suk to improve the topography control by forming a substantially flat surface on the top surface of the molding compound.
With respect to claim 19, Suk discloses (Fig 7F) most aspects of the present invention. However, Suk does not show wherein the conductive via includes a first segment having an approximately uniform cross-sectional diameter and a second segment having a progressively enlarging cross-sectional diameter, the second segment positioned closer to a top surface of the mold compound than the first segment.
On the other hand, Tai shows (Fig 12) a semiconductor package, comprising a mold compound (140) covering a second surface of a semiconductor die (130), a set of conductive vias (170) exposed to a top surface of the mold compound and coupled to a metal layer (120) in the package, wherein at least one of the set of conductive vias includes a first segment having an approximately uniform horizontal cross-sectional diameter and a second segment having a progressively enlarging horizontal cross-sectional diameter, the second segment positioned closer to the top surface of the mold compound than the first segment (column 4 lines 59-63 and column 5 lines 10-16). Tai teaches doing so to improve the topography control by forming a substantially flat surface on the top surface of the molding compound (column 5 lines 39-46).
It would have been obvious at the time the invention to one having ordinary skill in the art, or before the effective filing date of the invention to have wherein the conductive via includes a first segment having an approximately uniform cross-sectional diameter and a second segment having a progressively enlarging cross-sectional diameter, the second segment positioned closer to a top surface of the mold compound than the first segment in the device of Suk to improve the topography control by forming a substantially flat surface on the top surface of the molding compound.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814